Title: To Thomas Jefferson from Alexander Garrett, 9 September 1820
From: Garrett, Alexander
To: Jefferson, Thomas

Dr Sir  Charlottesville 9th September 1820Before you left home, I examined the state of the funds of the University at the command of the Bursar, and thought them sufficient to meet the usual drafts, untill your return. but contrary to my expectation, the drafts for the current week have been unusually heavy. I have therefore enclosed you a check on the Farmers bank of Virginia for five thousand dollars, the remainder of the deposit there—which please approve and forward me by the return of the mail, I have left my signature blank to avoid accidentsVery Respecty Your Mo. Obt StAlex: Garrett